DETAILED ACTION
This is in response to the amendment filed on 05/09/2022. Claims 1-20 are pending in this Action. 

Remark
In the response filed 05/09/2022, claims 1, 6-8, 13-15, and 20 have been amended, no claim has been cancelled, and no new claim has been added.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
With respect to 35 USC 102 rejections of claims 1, 8, and 15, the applicant argues 
Milosevich does not disclose at least, "receiving calendar data from a calendar database, the calendar data associated with an upcoming calendar event," and "identifying a particular entity from a plurality of particular entities, the particular entity associated with the calendar event." Milosevich is silent regarding identifying a particular entity from a plurality of entities, associated with a calendar event. 
Additionally, Milosevich does not disclose "obtaining data for the information card based on the calendar data and the particular entity, from an entity database associated with the particular entity." As Milosevich does not disclose determining a particular entity, Milosevich cannot teach obtaining data from an entity database associated with the particular entity. 

The Examiner respectfully disagrees.
The Examiner holds that Milosevich discloses said limitations. For example, Milosevich in paragraph 32 clearly points out “[t]he information management engine 116 may use data associated with the event scheduled in the end user's calendar to search a database of calendar events for contacts associated with the end user to find matching events/times” (Emphasis added by the Examiner). Thus, Milosevic in at least para 32, 38-39 and Fig. 4-6 discloses the feature of retrieving/receiving contact data and related matching events/time (i.e. calendar data) associated with a user from “a database of calendar events” which corresponds to the amended limitation of “receiving calendar data from a calendar database, the calendar data associated with an upcoming calendar event,” as recited in claims 1, 8, and 15.
Furthermore, Milosevich in at least para 32, 38-39 and Fig. 4-6 discloses identifying a particular contact (i.e. person) or object (i.e., entity) associated with a scheduled event which reads on the amended limitation of “identifying a particular entity from a plurality of particular entities, the particular entity associated with the calendar event,” as recited in claims 1, 8, and 15.
Moreover, Milosevich in at least para 32, 36, 38-39 and Fig. 5-6 discloses retrieving the information to be displayed on the calendar application including a contact/person name and a hyperlink 602 based on information retrieved from the “database of calendar events” which reads on the limitation of “obtaining data for the information card based on the calendar data and the particular entity, from an entity database associated with the particular entity, including information related to the particular entity and a link element,” as recited in claims 1, 8, and 15.
The Examiner holds that Milosevich discloses all the limitations of amended claims 1, 8, and 15. Thus, the 35 USC 102 rejections of claims 1, 8, and 15 are maintained.
With respect to 35 USC 103 rejections of claims 7 and 14, the applicant argues 
Gittelman does not disclose selecting "a template for the information card, from a card database, from among a plurality of templates that each specify a different format for the information card, wherein the template is selected based on the calendar data and the particular entity," as recited in claims 7 and 14.

The Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As stated above, Milosevich discloses “obtaining data for the information card based on the calendar data and the particular entity, from an entity database associated with the particular entity.”
And, Gittelman discloses selecting a calendar layout template among a plurality of calendar layout templates from the template view list that is stored in a computer storage medium (i.e. database/storage for storing templates which reads on a card database) each specifying different layout, wherein the layout template is selected based on calendar data, generating a layout format for displaying the calendar appointment messages (i.e. user card information) based on the calendar data of the user and a selected template (See Gittelman: at least Fig. 3-6, para 19-21, 34-36, 42, and 49). 
Therefore, the combined teachings of Milosevich and Gittelman discloses the limitation of “selecting a template for the information card, from a card database, from among a plurality of templates that each specify a different format for the information card, wherein the template is selected based on the calendar data and the particular entity,” as recited claims 7 and 14.
Thus, the 35 USC 103 rejections of claims 7 and 14 are maintained based on the combination of Milosevich and Gittelman.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milosevich, US 2013/0179209.
Regarding claim 1,
Milosevich discloses a method for displaying contextually relevant links, the method comprising: 
receiving calendar data from a calendar database, the calendar data associated with an upcoming calendar event (See Milosevich: at least para 32, 38-39 and Fig. 4-6, for example, para 32, discloses retrieving/receiving contact data and related matching events/time (i.e. calendar data) associated with a user from “a database of calendar events”); 
identifying a particular entity from a plurality of particular entities, the particular entity associated with the calendar event (See Milosevich: at least para 32, 38-39 and Fig. 4-6, for example, para 32, identifying a particular contact (i.e. person) or object (i.e., entity) associated with a scheduled event); 
monitoring to detect satisfaction of a trigger condition, of a plurality of trigger conditions, wherein the trigger condition specifies display of an information card corresponding to the particular entity on a client device (See Milosevich: at least para 31, 38-39 and Fig. 4-6, scrolling a cursor over a date on a calendar is a trigger condition (date, time, or location could be other triggers) that specifies display of information corresponding to a person or entity on a user device); 
in response to detecting satisfaction of the trigger condition that specifies display of the information card, obtaining data for the information card based on the calendar data and the particular entity, from an entity database associated with the particular entity, including information related to the particular entity and a link element (See Milosevich: at least para 32, 36, 38-39 and Fig. 5-6, retrieving the information to be displayed on the calendar application including a contact/person name and a hyperlink 602 based on information retrieved from the “database of calendar events”); 
displaying the information card or an interactive control configured to initiate display of the information card (See Milosevich: at least para 38-39 and Fig. 5-6); 
when the information card is displayed, displaying the link element in the information card (See Milosevich: at least para 38-39 and Fig. 5-6, displaying hyperlink 602 on the displayed event information); 
determining that a user input of a user selects the link element (See Milosevich: at least para 39 and Fig. 6); and 
in response to determining the user input selects the link element, executing a link process (See Milosevich: at least para 39 and Fig. 6).  
Regarding claim 2,
Milosevich discloses wherein the executing the link process includes: obtaining link information from the information card; extracting address information from the link information; and executing a link launch process to launch an application on the client device or launch a web page on the client device, in accordance with the address information (See Milosevich: at least para 38-39 and Fig. 5-6, upon selecting the hyperlink which could be result in launching a call application (Fig. 5, hyperlink 506) or opening a window/page (Fig. 6, hyperlink 602). As such, the processes of obtaining link information, identifying the address/locator information, executing the link are performed inherently by the system).  
Regarding claim 3,
Milosevich discloses wherein the executing the link launch process comprises: extracting a text string form the address information; and performing one of: executing the text string as a uniform resource locator (URL) in a web browser of the client device to access a web page corresponding to the URL, or executing the text string as a file path to open the application on the client device (See Milosevich: at least para 38-39 and Fig. 5-6, upon selecting the hyperlink which could be result in launching a call application (Fig. 5, hyperlink 506) or opening a window/page (Fig. 6, hyperlink 602). As such, the processes of extracting and executing address/locator/path information for launching an application or opening a window/page are performed inherently by the system).    
Regarding claim 4,
Milosevich discloses wherein the address information comprises a static or a dynamic link (See Milosevich: at least para 38-39 and Fig. 5-6).  
Regarding claim 5,
Milosevich discloses when the address information comprises the static link, the link launch process opens the application on the client device, opens the web page in the web browser, or opens a download application to download the application (See Milosevich: at least para 38-39 and Fig. 5-6, upon selecting the hyperlink which could be result in launching a call application (Fig. 5, hyperlink 506) or opening a window/page (Fig. 6, hyperlink 602)).  
Regarding claim 6,
Milosevich discloses wherein the text string of the address information includes a data element of a parameter portion of the text string, and further comprising: upon determining that the address information is for the dynamic link, opening, by the link launch process, the application to a particular feature or function of the application corresponding to the data element of the parameter portion of the address information; opening the web page in the web browser to a particular resource corresponding to the data element of the parameter portion of the address information;  44Attorney Docket No.: 00243-0005-02000 opening the download application to download the application and opening the application after the application has been downloaded to the particular feature or function of the application; or executing a search using the data element of the parameter portion of the address information in the web page, a search web page of a search engine, or a search engine application (See Milosevich: at least para 38-39 and Fig. 5-6, upon selecting the hyperlink, a window/page is opened (Fig. 6, hyperlink 602) which corresponds to the limitation of “opening the web page in the web browser to a particular resource corresponding to the data element of the parameter portion of the address information;”).  
Regarding claims 8-13,
the scopes of the claims are substantially the same as claims 1-6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-6, 
respectively.
Regarding claims 15-20,
the scopes of the claims are substantially the same as claims 1-6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-6, respectively.
	
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Milosevich, US 2013/0179209 in view of Gittelman et al.., US 2007/0180377 (Gittelman, hereafter).
Regarding claim 7,
Although Milosevich as discussed above discloses wherein the obtaining the data for the information card includes transmitting a card request to a server, wherein the server, upon receiving the card request: and transmits the generated information card to the client device; and wherein the server generates the address information for the information card by: retrieving the data element from the source database in accordance with a data element pointer, and populating the parameter portion to complete the text string (See Milosevich: at least para 20-22, 36, 38-39, Fig.1, and Fig. 5-6, obtaining information from a host system 102, based on information stored in a storage device/database 118, the server generate the calendar information including the appointments that contain the entity/contact and hyperlink information as a webpage and send the information to the web browser of the user system/device for displaying) , Milosevich does not explicitly teach selecting a template for the information card, from a card database, from among a plurality of templates that each specify a different format for the information card, wherein the template is selected based on the calendar data and the particular entity. 
On the other hand, Gittelman discloses selecting a calendar layout template among a plurality of calendar layout templates from the template view list that is stored in a computer storage medium (i.e. database/storage for storing templates which reads on a card database) each specifying different layout, wherein the layout template is selected based on calendar data, generating a layout format for displaying the calendar appointment messages (i.e. user card information) based on the calendar data of the user and a selected template (See Gittelman: at least Fig. 3-6, para 19-21, 34-36, 42, and 49). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Milosevich with Gittelman’s teaching in order to selects a template for the information card, from a card database, from among a plurality of templates that each specify a different format for the information card, wherein the template is selected based on the calendar data and the particular entity; generates the information card based on stored data in a source database for the information card including information related to the particular entity and the template selected for the information card with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the user device by allowing a user to select a desired design or layout among different designs and layouts templates for displaying the calendar appointment messages.
Regarding claim 14,
the scope of the claim is substantially the same as claim 7, and is rejected on the same basis as set forth for the rejection of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        06/17/2022